         Case 1:18-cr-00032-DLF Document 382 Filed 03/16/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

              v.

 CONCORD MANAGEMENT                                 Criminal No. 18-CR-32 (DLF)
 AND CONSULTING LLC, and
 CONCORD CATERING,


                                Defendants.

               GOVERNMENT’S MOTION FOR LEAVE TO FILE
          AN EX PARTE, IN CAMERA, CLASSIFIED ADDENDUM TO THE
         GOVERNMENT’S MOTION TO DISMISS CONCORD DEFENDANTS

       The United States, by and through undersigned counsel, respectfully moves for leave to

file an ex parte, in camera, classified addendum to its Motion to Dismiss Concord Defendants.

The classified addendum would supplement the Government’s publicly-filed motion, providing

additional (but highly sensitive) details supporting the Government’s public filing. Because this

additional information is classified for reasons of national security, the Government seeks

permission to submit the information ex parte. Should the Court grant the instant motion, the

Government would submit the ex parte, in camera, classified addendum through the Classified

Information Security Officer as soon as possible.

       The Government has identified several considerations in its motion to dismiss that relate

to the national security interests implicated by proceeding against defendants Concord

Management and Consulting LLC and Concord Catering (“Concord Defendants”). For the benefit

of the Court, the Government seeks to provide information regarding these national security

interests. These facts can only be filed ex parte because they are classified. The Government

respectfully submits that the Concord Defendants will suffer no prejudice from the ex parte nature
         Case 1:18-cr-00032-DLF Document 382 Filed 03/16/20 Page 2 of 2



of the classified submission because the relief sought is to dismiss with prejudice the charge

pending against them.

                                       CONCLUSION

       For these reasons, the Government asks the Court to grant the instant motion and permit

the Government to submit an ex parte, in camera, classified addendum to its Motion to Dismiss

Concord Defendants.

                                    Respectfully submitted,


JOHN C. DEMERS                                            TIMOTHY J. SHEA
Assistant Attorney General for National Security          United States Attorney
                                                          D.C. Bar No. 437437

By: /s/ Heather Alpino                                    By: /s/ Luke M. Jones
Heather N. Alpino                                         Luke M. Jones (VA 75053)
U.S. Department of Justice                                Peter Lallas (NY 4290623)
National Security Division                                Adam Jed (NY 4978532)
950 Pennsylvania Ave. NW                                  555 Fourth Street NW
Washington, D.C. 20530                                    Washington, D.C. 20530
Telephone: (202) 514-2000                                 Telephone: (202) 252-7066




                                               2
